In a civil forfeiture action pursuant to CPLR article 13-A, the proposed intervening defendants appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated February 5, 1997, which denied their motion to intervene.
Ordered that the order is affirmed, with costs.
The appellants failed to demonstrate that they had any real interest in the property which is the subject of this civil forfeiture action (see, Osman v Sternberg, 168 AD2d 490). In addition, they did not provide a sufficient explanation for not filing their motion to intervene in a timely manner (see, CPLR 1012, 1013). They did not move to intervene until seven months after being notified of the commencement of the action and four months after a default judgment was entered against the named defendants (see, Rectory Realty Assocs. v Town of Southampton, 151 AD2d 737; Krenitsky v Ludlow Motor Co., *609276 App Div 511). Under these circumstances, the appellants effectively waived any right they had to participate in the litigation (see, Krenitsky v Ludlow Motor Co., supra).
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.